Citation Nr: 0920846	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-31 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from July 30, 2003 to August 6, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1941 to December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
September and November 2003 decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Manchester, New 
Hampshire.  

In October 2006, the Board remanded the claim for additional 
development and consideration.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Failure of the Board to ensure compliance (or at 
the very least substantial compliance) with remand 
instructions constitutes error and will warrant the vacating 
of a subsequent Board decision.  Id.  See also Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999).  So although, 
regrettably, again remanding this case will result in 
additional delay in deciding this appeal, a remand is 
required to ensure compliance with the Board's prior October 
2006 remand directives.

Please also note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the September and November 2003 decisions at issue, the 
Manchester VAMC denied the Veteran's claim for reimbursement 
of medical expenses he had incurred from July 30, 2003 to 
August 6, 2003, at private facilities - including Catholic 
Medical Center (CMC) and Anesthesia Care Group, P.C. (ACG).  
He believes reimbursement of these expenses is warranted 
because that treatment was for an ongoing medical emergency.  

The Board previously remanded this claim in October 2006.  
Quite unfortunately, however, because the VAMC failed to 
comply with the directives of that prior remand, this claim 
must be remanded yet again.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  As discussed below, further information on 
the sources of all relevant treatment, and exact amount of 
expenses incurred, must still be obtained in adjudicating 
this claim.

Since the present claim is specifically for reimbursement for 
private treatment rendered, it is significant that the most 
accurate and thorough accounting and explanation of medical 
expenses incurred is associated with the record.  Here, for 
the reasons identified below, the Veteran should be provided 
with the opportunity to present additional information 
regarding his claimed expenses for medical treatment.  See 38 
C.F.R. § 17.124(a) (2008) (in preparation of a claim for 
reimbursement of medical expenses, the claimant should 
specify the amount claimed and furnish bills, vouchers, 
invoices or receipts or other documentary evidence 
establishing that such amount was paid or owed).   

During the course of the appeal, the Veteran has identified 
the primary source of medical care for his 2003 
cholecystectomy procedure (i.e., surgical removal of the 
gallbladder) as the CMC, and has indicated that he was a 
patient at this facility from July 30, 2003 to August 6, 
2003.  A medical billing statement from this facility is of 
record, which shows an outstanding balance of $40.20 
(following receipt of a $354.13 "payment/adjustment" from 
an insurance provider) for services rendered on August 4, 
2003.  In December 2003 correspondence, the Veteran's spouse 
explained that he had also submitted to VA another bill from 
the CMC in the amount of $1,215.  This identified statement 
is not currently on file, so he should have the opportunity 
to provide any further relevant record of treatment.   

The Veteran has submitted copies of billing statements from 
another medical provider, ACG, for treatment pertaining to an 
August 6, 2003 cholecystectomy in the amount of $50.16 -- 
following reduction from an original total amount of $1,155 
due to coverage on the part of Medicare, and a reduction 
listed as a "contractual write off."  Further clarification 
would be helpful as to whether this is claimed as part of his 
treatment for cholecystectomy, as well, inasmuch as he has 
consistently referred to the CMC thus far as the only 
provider of the medical treatment he underwent.  

In particular, the October 2006 Board remand specifically 
instructed the VAMC to notify the Veteran of the opportunity 
to provide more detailed information and supporting 
documentation (i.e., billing statements, receipts, or 
invoices) regarding any additional billing statements from 
the CMC and to obtain clarification as the whether the ACG 
also provided relevant treatment.  The VAMC was also to 
request clarification as to the total amount of expenses 
incurred, after excluding any payment already received from 
any health insurance provider, or other third-party agent.  
In that regard, the VAMC was deficient in compliance with the 
directive.  Stegall, 11 Vet. App. at 271.  There are 
indications that the Veteran submitted documents to the VA's 
Regional Office (RO) in Manchester, New Hampshire, on January 
29, 2007, but it is unclear whether the submission is at the 
RO.  It appears the RO reviewed the Veteran's claim file at 
the behest of the VAMC, but was unable to find the submission 
in question.  There is no mention of a search by the RO for 
unassociated mail by the Veteran.  On remand, the VAMC should 
confirm whether the January 2007 submission was left at the 
RO, even if unassociated with the claims file.  In the event 
these efforts prove futile, the Veteran should be directly 
informed of the need to resubmit those documents, instead of 
communication limited to his U.S. Senator.

The October 2006 Board remand also specifically instructed 
the VAMC to readjudicate the case and issue a supplemental 
statement of the case (SSOC), before returning this claim to 
the Board.  However, the VAMC was deficient in compliance 
with the directive.  Stegall, 11 Vet. App. at 271.  So, on 
remand, an SSOC must be issued.

In addition, the Board notes other outstanding items that 
deserve additional development.  The February 2004 statement 
of the case (SOC), in summarizing the evidence of record, 
lists a February 10, 2004 medical opinion concerning the 
circumstances of the Veteran's claim.  It is stated that an 
Emergency Department physician investigated the facts of the 
Veteran's claim for reimbursement, but concluded that he 
sought care beyond what VA physicians documented.  
Unfortunately, the Board's review of the claims file does not 
reveal a report containing this crucial medical opinion.  
This opinion report must be obtained and associated with the 
Veteran's claims file.

Further, VA treatment records end abruptly on July 29, 2003.  
Remaining VA treatment records for 2003 should be obtained to 
shed light on the nature on his contested treatment.  It does 
not appear that the VAMC has yet associated these remaining 
2003 VA treatment records with his claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, notice of this evidence because it is generated 
within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the VAMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The Veteran should also be apprised of the 
latter situation, if it arises.  

Lastly, VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  

Here, the Veteran has clearly indicated that he received 
treatment at CMC during July-August 2003.  He also 
potentially received treatment in August-September 2003 at 
ACG for a laparo cholecystectomy/graph, related to his 
gallbladder treatment.  Therefore, these records are relevant 
in determining the Veteran's claim of receiving emergency 
gallbladder treatment.  There is no indication that the VAMC 
requested these private treatment records from CMC and ACG.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Consequently, 
a remand is required so that the VAMC may comply with the 
duty to assist and initiate an original request for all 
medical records during July-August 2003 at CMC and during 
August-September 2003 at ACG.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Notify the Veteran of the 
opportunity to provide more detailed 
information and supporting 
documentation (i.e., billing 
statements, receipts,        or 
invoices) regarding any additional 
billing statements from the Catholic 
Medical Center (CMC) and to obtain 
clarification as to whether the 
Anesthesia Care Group, P.C. (ACG) also 
provided relevant treatment.  Also 
request clarification as to the total 
amount of expenses incurred, after 
excluding any payment already received 
from any health insurance provider, or 
other third-party agent.  

a.	The Manchester VAMC should 
confirm with the Manchester RO as 
to whether the Veteran's potential 
January 29, 2007 submission of 
documents is still at the RO, 
whether unassociated or associated 
with the claims file.  If the 
January 2007 submission cannot be 
located, then inform the Veteran 
of that fact and request a 
resubmission of a copy of the 
documents.

2.	Associate any outstanding VA 
treatment records for 2003 with the 
Veteran's claims file.  Ask the Veteran 
to assist in the search for his VA 
treatment records by specifying dates, 
locations, and providers of treatments 
at VA facilities during 2003.  If these 
requested records are unavailable, or 
the search for them otherwise yields 
negative results and further attempts 
to obtain these records would be 
futile, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 
3.159(c)(2).

3.	Contact the veteran and request 
that he provide a completed 
authorization (VA Form 21-4142) to 
obtain records from CMC and ACG, which 
are indicated as private medical 
treatment providers affecting his 
claim.  The VAMC should request for all 
medical records during July-August 2003 
at CMC, and during August-September 
2003 at ACG.  See 38 C.F.R. § 
3.159(c)(1) (2008).

4.	The February 2004 statement of the 
case (SOC), in summarizing the evidence 
of record, notes that on February 10, 
2004, an Emergency Department physician 
issued a medical opinion concerning the 
circumstances of the Veteran's claim.  
A copy of this opinion report must be 
obtained and associated with the 
Veteran's claims file.

5.	Review the claims file, and in 
particular, also, the accompanying 
duplicate Combined Health Record (CHR) 
in this case (i.e., the VHA medical 
file).           If any development is 
incomplete, take corrective action 
before readjudication. 38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claim in 
light of any additional evidence.  
If the claim is not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


